Title: To George Washington from Thomas Freeman, 13 April 1796
From: Freeman, Thomas
To: Washington, George


        
          Sir
          Surveyor’s Office City of Washington apl 13th 1796
        
        The active and interesting operations in my department in this City, being now verging to a close, & the salary annexed thereto

being but a bare support, I feel it a duty incumbent on me to seek the most early opportunity of judiciously changing my present situation—to this end, my first object would be that business wherein my services would be most useful & best rewarded.
        The ascertaining & adjusting the Western limits, and bounds of the United States as contemplated in the late Treaties, will require, industry, perseverence, & much Mathematical knowledge—my services in that department would, I flatter myself be acceptable—Permit me therefore to offer my self to your consideration in the arrangement of that business, and should I be so fortunate as to succeed to an appointment therein I shall gratefully endeavour to deserve your confidence—By the inclosed letters you will perceive that I make this application under the sanction of the Commissioners of the City of Washington. I have the Honor to be, with great respect Sir, your most obedient humble Servant
        
          Thos Freeman
        
      